Exhibit 10.37

 


EXECUTIVE OFFICER COMPENSATION

 

On Dec. 13 and 14, 2005, the Governance, Compensation & Nominating Committee
(the Committee) of the Xcel Energy Inc. board of directors took actions setting
executives’ salaries, annual bonus targets and long-term compensation targets
for 2006. Executive compensation was set by the Committee after consideration
of, among other things, individual performance and market-based data on
compensation for executives with similar duties. Payouts of 2006 annual bonus
targets and long-term awards are dependent on achievement of specified goals set
by the Committee, and no officer is assured of any payout. Set forth below is a
description of the actions taken.

 

Salary

 

The Committee established the base salaries of its senior executive group for
2006. The salary of Mr. Richard Kelly, the Chairman of the Board and Chief
Executive Officer increased 14 percent in the recognition of his assumption of
additional duties as newly-elected Chairman of the Board. The salary increases
for the other Xcel Energy officers who are expected to be named in the Summary
Compensation Table in Xcel Energy’s 2006 Proxy Statement (the Named Executive
Officers) ranged from 0 percent to 14 percent.

 

 

 

2006 Base Salary

 

Richard C. Kelly

 

$

1,050,000

 

Gary R. Johnson

 

$

410,000

 

Paul J. Bonavia

 

$

515,000

 

Patricia K. Vincent

 

$

450,000

 

Benjamin G.S. Fowke III

 

$

500,000

 

 

Annual Bonus Targets

 

Annual incentive awards, expressed as a percentage of salary, were set by the
Committee under the Xcel Energy Executive Annual Incentive Award Plan (effective
May 25, 2005) (the Xcel Annual Incentive Plan), which was approved by Xcel
Energy’s shareholders in 2005. Payouts of annual incentive awards are dependent
on the level of achievement of corporate financial and operational goals and
business unit operational goals approved by the Committee, with each individual
having the opportunity to earn from 0 percent to 200 percent of his or her
target annual incentive award based on the level of achievement in 2006 of the
goals applicable to such individual.

 

Corporate goals for 2006 include targeted earnings per share, a customer service
measurement, an environmental measurement, operations measurements related to
generation availability, system reliability and safety, and an employee
engagement measurement. Business unit goals are related to customer service,
environmental responsibility, reliability, safety and management to budgeted
financial results, measured at a business unit level.

 

Target annual incentive awards, as a percent of base salary, were set for all
Xcel Energy officers, ranging from 100 percent of salary for Mr. Kelly to 55
percent to 65 percent of salary for the other Named Executive Officers. With the
approval of the Committee, an award may be multiplied by a leadership-rating
factor from zero to two.

 

Payout of the annual incentive award for Mr. Kelly is dependent entirely on
attaining corporate goals. For the other executive officers, including Named
Executive Officers, the formula is weighted 67 percent to attaining corporate
goals and 33 percent to attaining business unit operational goals.

 

In order to encourage increased share ownership by executive officers, the Xcel
Energy Annual Incentive Plan provides the option for executives to receive their
payments in shares of common stock or shares of restricted common stock, which
vests in equal annual installments over a three-year period, in lieu of cash. A
5 percent premium is added to amounts paid in shares of common stock, and a 20
percent premium is added to amounts paid in shares of restricted common stock.
The terms of the annual incentive awards are subject to the Xcel Energy Annual
Incentive Plan that is filed as Appendix C to Xcel Energy’s 2005 Proxy
Statement.

 

--------------------------------------------------------------------------------


 

Long-Term Awards

 

The Committee also approved target long-term incentive grants, effective Jan. 1,
2006, pursuant to the Xcel Energy 2005 Omnibus Incentive Plan, which was
approved by shareholders in 2005. As explained below, payout of long-term
incentive grants is dependent on achievement of performance goals set by the
Committee. Long-term incentive grants were made 50 percent in the form of
performance-based restricted stock units and 50 percent in the form of
performance shares. The amounts of the awards for each individual were
established by the Committee and expressed as a percentage of such individual’s
base salary. The actual number of performance-based restricted stock units and
performance shares awarded to an individual were determined by dividing the
dollar value of such percentage of base salary by the expected value of each
award type as determined on Jan. 2, 2006. For Mr. Kelly, his target long-term
award for 2006 was set at 260 percent of his salary. For the other Named
Executive Officers, the percentage ranged from 110 percent to 135 percent.

 

Performance-based restricted stock units (“Units”) will represent an equal
number of shares of Xcel Energy common stock. Prior to the expiration of the
restricted period, the Units may not be sold or otherwise transferred by the
recipients. Units are credited during the restricted period at the same rate as
dividends paid on all other shares of outstanding common stock. The dividend
equivalents are subject to all terms of the original grant.

 

Payout of the Units and the lapsing of restrictions on the transfer of Units are
based on two separate performance criteria. Seventy-five percent of awarded
Units plus associated earned dividend equivalents shall be settled, and the
restricted period will lapse, after Xcel Energy achieves a specified earnings
per share (EPS) growth (adjusted for corporate-owned life insurance) measured
against Dec. 31, 2005 EPS (adjusted for corporate-owned life insurance). The
forms of performance-based restricted stock unit agreements are filed as
Exhibits 10.30 and 10.32 to this Form 10-K.

 

Additionally, Xcel Energy’s annual dividend paid on its common stock must remain
at $0.86 per share or greater. EPS growth will be measured annually at the end
of each fiscal year. However, in no event will the restrictions lapse prior to
Dec. 31, 2007. If the performance criteria have not been met within four years
of the date of grant, all associated Units shall be forfeited.

 

The remaining 25 percent of awarded Units plus associated earned dividend
equivalents shall be settled, and the restricted period will lapse, after the
average of actual performance results for the three components of an
environmental index (measured as a percent of target performance) meets or
exceeds 100 percent. The environmental index will be measured annually at the
end of each fiscal year. However, in no event will the restrictions lapse prior
to Dec. 31, 2007. If the performance criteria have not been met within four
years of the date of grant, all associated Units shall be forfeited.

 

The separate awards of performance shares also will represent an equal number of
shares of Xcel Energy common stock. Performance shares may not be sold or
otherwise transferred. Payout of the performance share award will be dependent
entirely on a single measure, total shareholder return (TSR). Xcel Energy’s TSR
will be measured over a three-year period. Xcel Energy’s TSR is compared to the
TSR of other companies in the Edison Electric Institute’s Electrics Index as a
peer group. At the end of the three-year period, potential payouts of the
performance shares range from 0 percent to 200 percent, depending on Xcel
Energy’s TSR compared to the peer group.

 

The terms of the foregoing grants are consistent with the 2005 Omnibus Incentive
Plan and terms of award agreements filed as Appendix B to Xcel Energy’s 2005
Proxy Statement and Exhibits 10.04, 10.05 and 10.07 to Xcel Energy’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2005, with the following
exceptions: the Committee reserved the discretion to reduce or pro-rate awards
to an individual who is not actively employed by Xcel Energy on the last day of
the performance cycle, and 200% of the target for performance shares earned will
be achieved with 90th percentile relative total shareholder return vs. 75th
percentile relative total shareholder return performance

 

--------------------------------------------------------------------------------


 

The following table shows the number of performance-based restricted stock units
and performance shares granted, effective Jan. 1, 2006, to Named Executive
Officers:

 

Named Executive Officer

 

Performance-based
Restricted Stock Units

 

Performance Shares

 

Richard C. Kelly

 

90,218

 

100,073

 

Gary R. Johnson

 

14,904

 

16,532

 

Paul J. Bonavia

 

22,976

 

25,486

 

Patricia K. Vincent

 

16,358

 

18,145

 

Benjamin G.S. Fowke III

 

22,307

 

24,743

 

 

Other Perquisites and Benefits

 

Other perquisites and benefits provided to executives generally are not tied to
the Company’s financial performance, but are primarily designed to attract and
retain executives. Among the perquisites and benefits provided by the Company in
2005 to its executives are Company-paid life insurance in an amount equal to
four times base pay, reduced to two times base salary post retirement (which, in
general, the executives can  purchase upon termination by repaying to the
Company the greater of the cash surrender value or the aggregate premiums paid
by the Company), and benefits provided under the Xcel Energy Inc. Nonqualified
Deferred Compensation Plan and the Xcel Energy Supplemental Executive Retirement
Plan that make up for retirement benefits that cannot be paid under the
Company’s qualified retirement plans due to Internal Revenue Code limitations
and the exclusion of certain elements of pay from pension-covered earnings.
Other perquisites and benefits provided by the Company in 2005 to its executives
include reimbursement for financial planning services and home security systems,
cash perquisite allowance, executive medical insurance and physicals, aircraft
usage and club dues.

 

Certain executive officers, including four of the Named Executive Officers, may
receive severance benefits in accordance with the Xcel Energy Senior Executive
Severance and Change in Control Policy, which is filed as Exhibits 10.15 and
10.28 to this form 10-K. Mr. Bonavia may receive severance benefits under his
employment agreement, which is filed as Exhibit 10.25 to this Form 10-K. Mr.
Wayne Brunetti, former Chairman and Chief Executive Officer, retired in December
2005 and received benefits under his employment agreement, which is filed as
Exhibit 10.35 to this Form 10-K.

 

--------------------------------------------------------------------------------